UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DFEVISION

ROBERT W. JOHNSON,
Plaintiff,
v.
JAMIE COE, e¢ ai,

Defendants.

Case No. 2:19-cv-2428
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

 

ROBERT W. JOHNSON,
Plaintiff,
¥.
JUDGE GEORGE C. SMITH, et al,

Defendants.

Case No. 2:19-cy-2490
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

 

ROBERT W. JOHNSON,
Plaintiff,
¥.
SETH A. ABEL, et al,

Defendants.

Case No. 2:19-cv-2865
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

OPINION AND ORDER

This matter is before the Court for consideration of Plaintiff Robert W. Johnson’s

(“Plaintiff”) Objection (Case 2428, ECF No. 9; Case 2490, ECF No. 8; Case 2865, ECF No. 7)

to the Magistrate Judge’s Report and Recommendation (Case 2428, ECF No. 7; Case 2490 ECF
No. 6; Case 2865, ECF No. 5). For the reasons that follow, the Court ADOPTS the Report and
Recommendation (Case 2428, ECF No. 7; Case 2490 ECF No. 6; Case 2865, ECF No, 5) and
DISMISSES Plaintiff's Objection (Case 2428, ECF No. 9; Case 2490, ECF No. 8; Case 2865,
ECF No. 7)
L

Plaintiff, proceeding pro se, recently filed four cases before this Court. The Court
dismissed the first action, Johnson v. Nationwide Insurance, Case No. 2:19-cv-1130 (8.D. Ohio
Mar. 26. 2019) (“Case 1130”), for failure to state a claim pursuant to 28 U.S.C. § 1915(e).
Plaintiff then filed the three above-captioned cases: (1) Johnson v. Coe (“Case 2428”); (2)
Johnson v. Smith (“Case 2490”); and (3) Johnson y. Abel (“Case 2865”). All of Plaintiff's
claims arise out of a January 2017 car accident, in which Plaintiff alleges he sustained serious
injuries. (Case 1130, ECF No. 3).

A. Case 1130

On March 27, 2019, Plaintiff filed a Complaint against Nationwide Insurance Company
and Victoria Fire and Casualty Company, alleging negligence and violations of Plaintiff's Due
Process rights. (/d.). Plaintiff sought punitive damages of $100 million against Defendants for
injuries suffered as a result of the 2017 car accident. (/d.). The Magistrate Judge issued a Report
and Recommendation recommending that Case 1130 be dismissed because Plaintiff's limited
factual assertions did “not support any claim arising under Section 1983 against any of the
Defendants.” (Case 1130 R&R, ECF No. 7). The district court adopted the Magistrate Judge’s

finding and dismissed Case 1130 pursuant to § 1915(e). (Case 1130 Order, ECF No. 10).
B. Case 2428

Plaintiff's 2428 Complaint asserts claims against six Defendants, including Dr. Richard
Weiss, Jamie Coe, Nationwide Insurance, Joan Mahar, Terry J. Griggs, and Victoria Fire and
Casualty Company. (Case 2428, ECF No. 1-1). Plaintiff contends that Defendants violated his
Due Process rights by denying his request for additional orthopedic surgery or treatment,
denying his no-fault insurance claim, and denying Plaintiff's request for transportation services
via Victoria Fire and Casualty Company’s ACCESS-A-RIDE program. (/d.). Plaintiff seeks
$500 million in punitive damages. (Id.).
C. Case 2490

In addition to naming Nationwide Insurance and Victoria Fire and Casualty Company as
Defendants in Case 2490, Plaintiff also asserts claims against the State of Ohio, Judge George C.
Smith, and Magistrate Judge Elizabeth P. Deavers. (Case 2490, ECF No. 2-1). Despite naming
other Defendants, Plaintiff's allegations focus on Judges Smith and Deavers. (/d.). Specifically,
Plaintiff argues that Judge Deavers violated his Due Process rights and committed fraud by
recommending that Case 1130 be dismissed for failure to state a claim. (/d.). In addition,
Plaintiff avers that Judge Smith committed fraud by adopting J udge Deavers’s Report and
Recommendation and denying him the right to a jury trial. (/d.). Plaintiff seeks $800 in punitive
damages. (/d.).
D. Case 2865

Plaintiff's 2865 Complaint asserts claims against Nationwide Insurance Company, as
well as an additional eighty-five Defendants. (Case 2865, ECF No. 1-1). As noted in the Report
and Recommendation, Plaintiff “offers no specific allegations relating to any of the defendants.”

(Case 2428, R&R at 6, ECF No. 5). Instead, Plaintiff claims that “Defendants have committed
Due Process violations by not admitting legal representation on Notice of Appearance for
Nationwide Insurance.” (Case 2865, ECF No. 1-1). Plaintiff also contends that “Defendants are
committing fraud by not retaining counsel and filing a Notice of Appearance.” (id. ). Plaintiff
seeks “punitive damages of $230.6 billion.” (/d.).

E. Litigation Outside this District

The Court notes that Plaintiff has filed substantially-similar cases in several other
districts. See, e.g., Johnson v. Progressive Corp. Ins. Co., No. 1:19-cv-826 (N.D. Ohio filed
Apr. 15, 2019); Johnson v. Progressive Corp. Ins. Co., No. 1:19-cv-2902 (S.D.N.Y filed Mar.
29, 2019); Johnson v. Law Offices of Jennifer Adams, No. 1:19-cv-6272 (S.D.N.Y. filed July 2,
2019); Johnson v. Victoria Fire & Casualty, No. 19-cv-154 (S.D. Ala. filed Mar. 29, 2019);
Johnson vy. Victoria Fire & Casualty, No. 19-cv-2782 (S.D.N.Y. filed Mar. 28, 2019); Johnson v.
McMahon, No. 19-cv-5090 (S.D.N.Y. filed May 29, 2019). To date, none of Plaintiff's actions
have survived an initial § 1915(e) screen.

Il.

The federal in forma pauperis statute, 28 U.S.C. § 1915, “is designed to ensure that indigent
litigants have meaningful access to the federal courts.” Neitzke v. Williams, 490 U.S. 319, 324
(1989) (citing Adkins v. E.. DuPont de Nemours & Co., 335 U.S. 331, 342-343 (1948)). Because
a nonpaying litigant “lacks an economic incentive to refrain from filing frivolous, malicious, or
repetitive lawsuits,” 28 U.S.C. § 1915(e) provides in pertinent part:

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
the court shall dismiss the case at any time if the court determines that—

(A) The allegation of poverty is untrue; or
(B) The action or appeal—

(i) is frivolous or malicious;
(ii) _ fails to state a claim on which relief may be granted; or

(iii) | seeks monetary relief against a defendant who is immune from
such relief.

28 U.S.C. § 1915(e)(2). Similarly, 28 U.S.C. § 1915(A) requires courts to screen complaints to
“identify cognizable claims or dismiss the complaint, or any portion of the complaint, if the
complaint—is frivolous, malicious, or fails to state a claim upon which relief may be granted.”

The same “dismissal standard articulated in Igbal and Twombly governs dismissals for
failure to state a claim under [28 U.S.C. § 1915(e)(2) and 28 U.S.C. § 1915(A)] because the
relevant statutory language tracks the language of Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468,
470-471 (6th Cir. 2010). Thus, the Court must construe the complaint in the light most favorable
to the plaintiff and determine whether the factual allegations present a plausible claim. Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). See also Ashcroft v. Iqbal, 556 U.S. 662
(2009) (clarifying the plausibility standard articulated in Twombly).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Igbal, 556 U.S. at 678. Aithough a plaintiffs complaint need not contain “detailed” factual
allegations, its “[f]actual allegations must be enough to raise a right to relief above the speculative
level on the assumption that all the allegations in the complaint are true.” 7 wombly, 550 U.S. at
555. In other words, a complaint is not sufficient if it “tenders ‘naked assertion[s]’ devoid of
‘further factual enhancement.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
However, “[p]ro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be construed liberally.” Garrett v. Belmont County
Sheriff's Dept., 374 F. App’x 612, 614 (6th Cir. 2010) (quoting Haines v. Kerner, 404 U.S. 519,
920 (1972); see also Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)).
TI.

According to the Report and Recommendation, Plaintiff fails to allege any plausible facts
which amount to a viable claim under § 1915(e). (Case 2428, R&R at 13). Plaintiff disagrees,
arguing that his “stated claims [are] entitled to relief” and “are not frivolous.” (Case 2428, Pl.’s
Obj. at 2, ECF No. 9). In addition, Plaintiff contends that Chief Judge Edmund A. Sargus Jr. and
Magistrate Judge Chelsey M. Vascura should recuse themselves from the present case to avoid
“creat[ing] further prejudice.” (/d. at 1). Finally, Plaintiff summarily objects to “accusations of
being a vexatious litigator.” (Id. at 2). Plaintiffs position is not well taken. Other than
asserting broad objections to the Magistrate Judge’s Report and Recommendation, Plaintiff
offers no arguments in his Objection. Moreover, upon de novo review, the Magistrate Judge
correctly concluded that Plaintiff failed to state a claim upon which relief can be granted.

A. Case 2428

Plaintiff fails to state a claim for a constitutional violation pursuant to 42 U.S.C. § 1983.
To plead a cause of action under § 1983, a plaintiff must sufficiently allege two elements: (1) the
“violation of a right secured by the Constitution and laws of the United States,” and (2) the
“deprivation was committed by a person acting under color of state law.” West v. Atkins, 487
USS. 42, 48 (1988) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). To act under the color
of state law, a defendant must “have exercised power ‘possessed by virtue of state law and made
possible only because the wrongdoer is clothed with the authority of state law.’” Jd. at 49

(quoting United States v. Classic, 313 U.S. 299, 326 (1941)).
Here, Plaintiff fails to satisfy the second prong. Dr. Richard Weiss, Jamie Coe,
Nationwide Insurance, Joan Mahar, Terry J. Griggs, and Victoria Fire and Casualty Company are
all private actors. Accordingly, Plaintiff does not allege sufficient facts to plausibly alleged a
Due Process violation. See Krukemyer v. Forcum, 475 Fed. App’x 563, 566 (6th Cir. 2012)
(“Indeed, there is no constitutional right to be free from harm inflicted by private actors. A due
process claim lies only against a governmental defendant”).

Plaintiff's negligence claim also fails under § 1915(e). Under Ohio law, a plaintiff may
establish a negligence claim by showing: “(1) the existence of a duty, (2) a breach of that duty,
and (3) an injury resulting from the breach.” Robinson v. Bates, 112 Ohio St.3d 17, 24 (2006)
(citing Menifee v. Ohio Welding Prods, Inc., 15 Ohio St.3d 75, 77 (1984)). In the instant action,
Plaintiff asserts no facts establishing the existence of a duty or a breach of that duty.
Consequently, Plaintiff's claim must be dismissed pursuant to § 1915(e).

B. Case 2490

As the Report and Recommendation accurately states, Plaintiff alleges no facts or
specific claims against Nationwide Insurance, Victoria Fire and Casualty Company, or the State
of Ohio. Thus, Plaintiff fails to state a claim against these Defendants under § 1915(e). In
addition, Plaintiff claims against Judges Smith and Deavers are barred by judicial immunity. “It
is a well-entrenched principle in our system of jurisprudence that judges are generally absolutely
immune from civil suits for money damages.” Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir.
1997) (citing Mireles v. Waco, 502 U.S. 9, 9 (1991)).

Absolute judicial immunity is overcome only in two circumstances: “First, a judge is not
immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial

capacity. Second, a judge is not immune for actions, though judicial in nature, taken in the
complete absence of all jurisdiction.” Jd. at 1116 (quoting Mireles, 502 U.S. at 11-12). Neither
of these exceptions apply in this case. Judges Smith and Deavers acted in a judicial capacity
when they ruled on Case 1130. Furthermore, Plaintiff presents no facts to suggest that Judges
Smith and Deavers lacked jurisdiction over his case. Consequently, Plaintiff fails to state a claim
pursuant to § 1915(e).

C. Case 2865

Although Plaintiff names eighty-six individuals as Defendants in Case 2865, he fails to
allege any specific facts against a single Defendant. Instead, Plaintiff vaguely alleges that
Defendants committed Due Process violations against him. Accordingly, Plaintiff’s claim fails
under § 1915(e).

D. Plaintiff's Additional Objections

The Court finds no merit to Plaintiff's remaining objections. “A federal judicial officer
must recuse himself or herself where a reasonable person with knowledge of all the facts would
conclude that the judge's impartiality might reasonably be questioned. This standard is not based
on the subjective view of a party, no matter how strongly that subjective view is held.” In re
Request for Recusal of District Judge, No. MC-3-94-030, 1994 WL 1631038, at *2 (S.D. Ohio
Oct. 12, 1994) (citing United States v. Nelson, 922 F.2d 311, 319 (6th Cir.1990), cert. denied,
111 S. Ct. 1635 (1991); Hughes v. United States, 899 F.2d 1495, 1501 (6th Cir.), cert. denied,
498 U.S. 980 (1990) (internal quotations omitted)). Here, the impartiality of the presiding
Judges cannot be reasonably questioned. Neither Judge has a personal interest in the case. Nor
does Plaintiff present facts to plausibly suggest any form of bias or prejudice against him. Thus,

the Court OVERRULES Plaintiff's objection regarding recusal.
Plaintiff's objection to being designated a vexatious litigator is similarly unpersuasive. In
her well-reasoned opinion, the Magistrate Judge noted that “[flederal courts have recognized
their own inherent power and constitutional obligation to protect themselves from conduct that
impedes their ability to perform their Article III functions and to prevent litigants from
encroaching on judicial resources that are legitimately needed by others.” Meros v. Dimon, No.
2:17-cv-103, 2017 WL 6508723, at *9 (S.D. Ohio Dec. 20, 2017) (quoting Johnson v. Univ.
Housing, No. 2:06-cv-628, 2007 WL 4303728, at *12 (S.D. Ohio Dec. 10, 2017) (citing Procup
vy. Strickland, 792 F.2d 1069, 1073 (11th Cir. 1986)). Here, it is clear that Plaintiff is a vexatious
litigant. Plaintiff has now filed at least ten civil suits, in at least four different districts—all
pertaining to his January 2017 car accident. Notably, none of Plaintiff's cases have survived an
initial § 1915(e) screen. Accordingly, the Court OVERRULES Plaintiff's objection to being
designated as a vexatious litigator.

Iv.

For the foregoing reasons, the Court OVERRULES Plaintiff's Objection (Case 2428,
ECF No. 9; Case 2490, ECF No. 8; Case 2865, ECF No. 7) and ADOPTS the Magistrate Judge’s
Report and Recommendations (Case 2428, ECF No. 7; Case 2490 ECF No. 6; Case 2865, ECF
No. 5). Cases 2428, 2490, and 2865 are DISMISSED pursuant to 28 U.S.C. § 1915(e)(2) for
failure to state a claim on which relief may be granted. The Clerk is DIRECTED to close these
cases in accordance with this Opinion and Order.

In addition, Plaintiff is DEEMED A VEXATIOUS LITIGATOR and is hereby
ENJOINED from filing any new actions without either: (a) submitting a certification from an
attorney who is licensed to practice in this Court or the State of Ohio, stating there is a good faith

basis for the claims Plaintiff seeks to assert; or (b) tendering a proposed complaint for review by
this Court prior to the actual filing of the complaint in the Court’s docketing system. Should

Plaintiff file a complaint in this or any court, Plaintiff is ORDERED to include the captions and

case numbers of all his prior actions.

 

 

IT IS SO ORDERED.
8-3 -J019 f-
DATE EDM UND H. SARGUS, JR.
CHIEF ITED STATES DISTRICT JUDGE

10
